DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing a one-dimensional partial Fourier parallel magnetic resonance imaging method based on deep convolutional network comprising, amongst other features, inputting a training sample (x, y) of the sample set to the initial deep convolutional network model for forward process, comparing an output result of the forward process with an expected result in the sample label set, and training with a gradient descent method until a parameter of each layer which enables consistency between the output result and the expected result to be maximum is obtained, wherein the gradient descent method comprises the formula of independent claim 1. 
Regarding dependent claims 2-9, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 11, allowability is based in part with the prior art of record not teaching or showing, a one-dimensional partial Fourier parallel magnetic resonance imaging apparatus based on a deep convolutional network comprising, amongst other features, a 
Regarding independent claim 21, allowability is based in part with the prior art of record not teaching or showing, a non-transitory computer readable medium, which is configured to store programs, wherein the programs are computer-executable and cause a computer to perform processing comprising, amongst other features, inputting a training sample (x, y) of the sample set to the initial deep convolutional network model for forward process, comparing an output result of the forward process with an expected result in the sample label set, and performing training with a gradient descent method until a parameter of each layer which enables consistency between the output result and the expected result to be maximum is obtained, wherein the gradient descent method comprises the formula of independent claim 21.
Regarding dependent claims 22-27, allowability is based on their dependencies from independent claim 21.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858